UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8224


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DANIEL ORIAKHI,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     Marvin J. Garbis, Senior District
Judge. (1:92-cr-00283-MJG-1; 1:05-cv-02317-MJG)


Submitted:    April 16, 2009                  Decided:   May 7, 2009


Before NIEMEYER and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Remanded by unpublished per curiam opinion.


Daniel Oriakhi, Appellant Pro Se. Lynne Ann Battaglia, OFFICE OF
THE UNITED STATES ATTORNEY, Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Daniel Oriakhi seeks to appeal the district court’s

order denying his motion for reconsideration of the denial of

his 28 U.S.C.A. § 2255 (West Supp. 2008) motion.                     The notice of

appeal was received in the district court after expiration of

the appeal period.         Because Oriakhi is incarcerated, the notice

is considered filed as of the date it was properly delivered to

prison    officials      for   mailing    to    the   court.   Fed.    R.    App.   P.

4(c)(1); Houston v. Lack, 487 U.S. 266 (1988).                   The record does

not conclusively reveal when Oriakhi gave the notice of appeal

to prison officials for mailing.                 Accordingly, we remand the

case for the limited purpose of allowing the district court to

obtain    this    information     from     the    parties      and    to    determine

whether the filing was timely under Fed. R. App. P. 4(c)(1) and

Houston    v.    Lack.   The    record,    as    supplemented,       will    then   be

returned to this court for further consideration.

                                                                             REMANDED




                                          2